DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua Tucker (Reg. No. 63809) and James Cardwell on August 11, 2021.

Drawings
The formal drawings received on 11/13/2020 have been entered.

The application has been amended as follows:
The following is a complete listing of the claims, which replaces all previous versions and listings of the claims.  

1-3. (Canceled).
A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:	obtaining access to a first database having a first trust level and second database having a second, higher trust level, the second database storing at least some information designated as sensitive and not stored in the first database, wherein:   		the first database stores relationships between values of a plurality of fields, values of a first subset of the fields, and references to locations of values of a second subset of the fields stored in the second database, and   		the references do not reveal the values stored in the second database at the locations indicated by the references;  	for a given field in the second subset, forming a mapping of each reference stored in the first database under the given field to a sort key, wherein:   		the sort keys are in a namespace that indicates order of the sort keys, such that some sort keys are greater than other sort keys in the namespace,   		the sort key namespace is larger than a cardinality of the given field,   		at least some sort keys are selected to be ordered in the namespace between:    			sort keys mapped to references that correspond to values in the second database that are larger than a value in the second database corresponding to a reference to be mapped to the respective sort key, and    			sort keys mapped to references that correspond to values in the and  	determining that the query includes an operator that specifies a sort operation based on the given field in the second subset and, in response to the determination, reforming the query to specify a sort operation based on the sort keys and not based on the references stored in the first database under the given field.
5-6. (Canceled). 
7. (New) The tangible, non-transitory, machine-readable medium of claim 4, wherein:	the first database comprises a first data structure storing values of records in relation to respective fields, and	the values of the records comprise plain text values in the first subset of the fields, and the references in the second subset of the fields. 
8. (New) The medium of claim 7, wherein:	plain text values for the second subset of the fields are accessed from the second database based on the respective references in the second subset of fields, and   	the references do not reveal the plain text values.
9. (New) The tangible, non-transitory, machine-readable medium of claim 4, wherein selecting at least some sort keys to be ordered in the namespace between sort keys mapped to references that correspond to values in the second database that are larger 
10. (New) The tangible, non-transitory, machine-readable medium of claim 9, wherein determining that the query includes an operator that specifies a sort operation based on the given field in the second subset comprises: 	determining that the query includes an operational clause for which a result is based in part on the sort order of the references within the given field in the second subset of fields.
11. (New) The tangible, non-transitory, machine-readable medium of claim 4, wherein: 	the namespace indicates order among the sort keys based on their values within the namespace, each sort key having a value different than other sort keys in the namespace.   

13. (New) The tangible, non-transitory, machine-readable medium of claim 12, wherein:	an entry within the table of the relational database is a row that includes a plurality of values, each value associated with a different one of the fields, and	the different ones of the fields correspond to different columns associated with a respective set of values from a plurality of entries within the table.
14. (New) The tangible, non-transitory, machine-readable medium of claim 4, wherein:	a reference is indicative of a location of a plain text value within the second database and not the plain text value, and	reference values of the respective references within the given field in the second subset of fields are not indicative of an order amongst plain text values stored at the respective locations.
15. (New) The tangible, non-transitory, machine-readable medium of claim 14, wherein:	the sort keys of the respective references within the given field are operable to determine the order of the plain text values stored at the respective locations without one or both of:		sorting the plain text values at query time, and		retrieving the plain text values at query time.

17. (New) The tangible, non-transitory, machine-readable medium of claim 4, wherein:	the namespace of the sort keys for the given field comprises a set of possible sort key values that is greater than the set of references of the given field to map to sort keys, and	values of respective sort keys mapped to the references within the given field are different for at least some different possible sequences in which the references may be mapped without changing order of the references.
18. (New) A computer-implemented method, the computer-implemented method comprising: 	obtaining access to a first database having a first trust level and second database having a second, higher trust level, the second database storing at least some information designated as sensitive and not stored in the first database, wherein:   		the first database stores relationships between values of a plurality of fields, values of a first subset of the fields, and references to locations of values of a second subset of the fields stored in the second database, and   		the references do not reveal the values stored in the second database at the locations indicated by the references;  	for a given field in the second subset, forming a mapping of each reference stored in the first database under the given field to a sort key, wherein:   
19. (New) The computer-implemented method of claim 18, wherein:	the first database comprises a first data structure storing values of records in relation to respective fields, and	the values of the records comprise plain text values in the first subset of the fields, and the references in the second subset of the fields. 

21. (New) The computer-implemented method of claim 18, wherein selecting at least some sort keys to be ordered in the namespace between sort keys mapped to references that correspond to values in the second database that are larger than a value in the second database corresponding to a reference to be mapped to the respective sort key, and sort keys mapped to references that correspond to values in the second database that are smaller than the value in the second database corresponding to the reference to be mapped to the respective sort key comprises:	selecting a first sort key to be mapped to a first reference that corresponds to a first plain text value in the second database that occurs in a sort order before a plain text value in the second database of a next reference to map to a selected sort key, and    	selecting a second sort key to be mapped to a second reference that corresponds to a second plain text value in the second database that occurs in the sort order after the plain text value in the second database of the next reference to map to the selected sort key.
22. (New) The computer-implemented method of claim 21, wherein determining that the query includes an operator that specifies a sort operation based on the given field in the second subset comprises: 	determining that the query includes an operational clause for which a result is 
23. (New) The computer-implemented method of claim 18, wherein: 	the namespace indicates order among the sort keys based on their values within the namespace, each sort key having a value different than other sort keys in the namespace.   
24. (New) The computer-implemented method of claim 18, wherein:	the first database is a relational database, and	each value corresponds to an entry within a table of the relational database.
25. (New) The computer-implemented method of claim 24, wherein:	an entry within the table of the relational database is a row that includes a plurality of values, each value associated with a different one of the fields, and	the different ones of the fields correspond to different columns associated with a respective set of values from a plurality of entries within the table.
26. (New) The computer-implemented method of claim 18, wherein:	a reference is indicative of a location of a plain text value within the second database and not the plain text value, and	reference values of the respective references within the given field in the second subset of fields are not indicative of an order amongst plain text values stored at the respective locations.

28. (New) The computer-implemented method of claim 18, wherein:	the first database is a structured query language database, and	the second database is a blockchain-based database.
29. (New) The computer-implemented method of claim 18, wherein:	the namespace of the sort keys for the given field comprises a set of possible sort key values that is greater than the set of references of the given field to map to sort keys, and	values of respective sort keys mapped to the references within the given field are different for at least some different possible sequences in which the references may be mapped without changing order of the references.

Allowable Subject Matter
Claims 4 and 7-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 4 and 18, among other things, teach a tangible, non-transitory, machine-readable medium storing instructions that when executed by one or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449